                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE
                               KNOXVILLE DIVISION

 JOSHUA HACKWORTH,                                     )
                                                       )
                                                       )
        Plaintiff,                                     )
                                                       )
 v.                                                    )      Case No.      3:21-cv-190
                                                       )
 HARRIMAN UTILITY BOARD,                               )    JURY TRIAL DEMANDED
                                                       )
        Defendant.                                     )
                                                       )

                                         COMPLAINT

       Comes Plaintiff Joshua Hackworth, by and through counsel, and, for his Complaint against

Defendant Harriman Utility Board, states as follows:

                            INTRODUCTION TO THE ACTION

       1.       Plaintiff’s wife had serious medical conditions and Plaintiff requested FMLA leave

from work to assist her. Shortly thereafter, Plaintiff was injured on the job and requested the

benefits to which he was entitled under Tennessee’s worker’s compensation laws. Defendant

refused to provide Plaintiff with (and otherwise interfered with Plaintiff’s use of) the FMLA leave

to which he was entitled. Further, after Plaintiff requested worker’s compensation benefits and

requested FMLA leave, Defendant began a campaign to document pretextual alternative reasons

to discipline and, ultimately, terminate Plaintiff. Based on these pretextual reasons (but for the

actual reason that Plaintiff requested worker’s compensation benefits and/or requested Family and

Medical Leave Act leave), Defendant terminated Plaintiff’s employment.




Case 3:21-cv-00190-TAV-DCP Document 1 Filed 05/21/21 Page 1 of 13 PageID #: 1
                                      Jurisdiction and Venue

       2.        This Court has jurisdiction under 28 U.S.C. § 1331 as Plaintiff’s claims arise under

federal law, including the Family and Medical Leave Act, 29 U.S.C. § 1601 et seq. (“FMLA”).

       3.        This Court has and should exercise supplemental jurisdiction pursuant to 28 U.S.C.

§ 1367 over Plaintiffs’ claims under Tennessee common law because they are so related to

Plaintiffs’ claims under federal law that they form part of the same case or controversy and arise

from the same set of operative facts as Plaintiffs’ claims under federal law.

       4.        Venue is proper in this District under 28 U.S.C. § 1391(b) as Defendant’s primary

place of business is located in, Plaintiff worked for Defendant in, and the majority of, if not all,

the acts complained of herein occurred in, Harriman, Roane County, Tennessee within the District

of this Court.

                                               Parties

       5.        Plaintiff is an individual former employee of Defendant; throughout his

employment with Defendant, which began in approximately the year 2009, Plaintiff resided and

worked for Defendant in the State of Tennessee.

       6.        Defendant is a utility operating in Harriman, Roane County, Tennessee; upon

information and belief, Defendant may be served by service of process on its General Manager,

Candace Vannasdale.

       7.        Throughout 2019 and from January 1, 2020 until May 21, 2020, Plaintiff was an

“employee” of Defendant and Defendant was Plaintiff’ s “employer” as those terms are used under

29 U.S.C. § 2611(3) (incorporating definitions from 29 U.S.C. § 203), 29 U.S.C. § 203(d) and (e)

and 29 C.F.R. § 825.102.




                                    2
Case 3:21-cv-00190-TAV-DCP Document 1 Filed 05/21/21 Page 2 of 13 PageID #: 2
          8.      Throughout 2019 and from January 1, 2020 until May 21, 2020, Plaintiff was an

“eligible employee” within the meaning of the FMLA, including 29 U.S.C. §§ 2611(2); 29 C.F.R.

§ 825.102; 29 C.F.R. § 825.110; 29 C.F.R. § 825.112(a)(4).

          9.      Specifically, throughout 2019 and from January 1, 2020 until May 21, 2020,

Plaintiff had been employed for a total of more than twelve months by Defendant.

          10.     Further, throughout 2019 and from January 1, 2020 until May 21, 2020, Plaintiff

had been employed by Defendant for more than 1,250 hours1 during the previous twelve-month

period.

          11.     Throughout 2019 and from January 1, 2020 until May 21, 2020, Defendant was a

“employer” covered under the FMLA within the meaning of 29 U.S.C. §§ 2611(4)(A)(ii)(I) and

(iii), 29 U.S.C. §§ 2611(4)(B), 29 C.F.R. § 825.102, 29 C.F.R. §§ 825.104(a) and (d), and 29

C.F.R. §§ 825.108.

          12.     Specifically, Defendant is, and has since prior to 2019 been, engaged in commerce

or in any industry or activity affecting commerce (Defendant is a utility and provides water, sewer,

natural gas, and electricity to residential, commercial and industrial customers).




1
          Plaintiff has brought a separate action relating to Defendant’s violation of the Fair Labor Standards Act. See
Complaint in Case 3:21-cv-114 in this Court. The allegations in this Complaint and the allegations in Plaintiff’s
Complaint in Case 3:21-cv-114 are distinct; the allegations in Case 3:21-cv-114 relate to Defendant’s nonpayment of
wages, while the allegations in this case relate to actions by Defendant relating to Plaintiff’s medical leave and
termination. However, Plaintiff notes that a requirement of FMLA coverage is that the employee has worked more
than 1,250 hours in the 12 months preceding the date on which any FMLA leave is to commence. Although, as
discussed in much greater detail in Case 3:21-cv-114, Defendant did not credit Plaintiff with all hours which Plaintiff
worked (a fact Defendant has denied in Case 3:21-cv-114 and which Plaintiff does not request Defendant respond to
here), Defendant did credit Plaintiff with having worked more than 1,250 hours preceding all dates in 2019 and in
2020 through May 20, 2021. Therefore, Plaintiff met the 1,250 hours requirement at all times noted in the text even
based solely in reference to the amount of hours Defendant paid Plaintiff for working, whether or not it failed to credit
Plaintiff with all of the work he performed.


                                    3
Case 3:21-cv-00190-TAV-DCP Document 1 Filed 05/21/21 Page 3 of 13 PageID #: 3
        13.     Further, throughout 2019 and from January 1, 2020 through May 1, 2020,

Defendant employed fifty or more employees each working day during each of twenty or more

calendar workweeks in the then-current or then-preceding calendar year.

        14.     Defendant is a “public agency” as defined in 29 U.S.C. § 203(x), which is

incorporated into the FMLA by 29 U.S.C. § 2611(4)(a)(iii)

                                             Facts

        15.     Throughout 2019, until the injury described below, Plaintiff worked for Defendant

as a right-of-way worker in Defendant’s right-of-way department, which was responsible for

maintaining utility rights-of-way, generally by cutting and otherwise addressing brush and

vegetation which would encroach upon the right-of-way if not addressed.

        16.     Defendant’s wife has suffered from serious back conditions that have required

multiple back surgeries.

        17.     In October, 2019 through December, 2019, Plaintiff’s wife’s medical condition

constituted a “serious health condition” within the meaning of the FMLA, including under 29

U.S.C. §§ 2611(11)(B), 29 C.F.R. § 825.102, and 29 C.F.R. § 825.113(a).

        18.     In 2019, Plaintiff submitted a request for FMLA leave to be able to care for his

wife.

        19.     Defendant, including its General Manager Candace Vannasdale, did not want

Plaintiff to be able to use FMLA leave.

        20.     On November 25, 2019, after Plaintiff submitted to Defendant his request for

FMLA leave to care for his spouse, Defendant’s General Manager Candace Vannasdale sent

Plaintiff the letter attached hereto as Exhibit 1.

        21.     On November 26, 2019, after Plaintiff submitted to Defendant his request for




                                    4
Case 3:21-cv-00190-TAV-DCP Document 1 Filed 05/21/21 Page 4 of 13 PageID #: 4
FMLA leave to care for his spouse, Connie Voyles, Defendant’s Human Resource Manager, texted

Plaintiff that “Candace wanted additional information on your FMLA since some questions were

vague and not answered clearly. She also wanted a new form completed so it would be a cleaner

copy with no strikeouts.”

       22.        Plaintiff submitted a revised FMLA form, in which Plaintiff’s spouse’s physician

noted that Plaintiff would be needed to provide medical care for Plaintiff’s spouse during “flare-

ups” 1-3 times per month for 1-2 days per episode.

       23.        A copy of the revised FMLA form (with Plaintiff’s wife’s date of birth redacted) is

attached hereto as Exhibit 2.

       24.        Plaintiff had an “entitlement to leave” within the meaning of the FMLA (including

under 29 U.S.C. §§ 2612(a)(1)(C) and (D); 29 C.F.R. § 825.102) in order to care for his wife, given

her health condition, in the manner described in the revised FMLA form.

       25.        Without any medical or other basis to do so, Defendant informed Plaintiff that he

would be permitted by Defendant to utilize some of the FMLA leave he had requested, but not all

of it; Defendant indicated that Plaintiff could not utilize FMLA leave to care for his wife as many

times a month as Plaintiff’s wife’s medical provider had indicated Plaintiff’s wife would need care

from Plaintiff.

       26.        Further, while Defendant would ordinarily accept doctor’s excuses from other

employees who did not request FMLA leave and did not claim worker’s compensation benefits,

and would do so without questioning the validity of the doctor’s excuse, scheduling of the doctor’s

appointment, or other similar scrutiny, Defendant began arguing with Plaintiff regarding the

amount of time that he should take off, whether or not doctors’ appointments were scheduled at

the appropriate time, and whether a doctor’s appointment should excuse a particular time away




                                    5
Case 3:21-cv-00190-TAV-DCP Document 1 Filed 05/21/21 Page 5 of 13 PageID #: 5
from work.

        27.    Defendant even began calling Plaintiff’s spouse’s medical providers to verify that

Plaintiff’s spouse did in fact attend her medical appointments.

        28.    Defendant also would, during those telephone calls, ask questions about Plaintiff’s

spouse’s care, despite knowing that HIPAA prohibited the medical providers from disclosing

medical information to third parties such as Defendant other than as expressly authorized by

Plaintiff’s spouse under 42 C.F.R. § 164.508(b).

        29.    In December, 2019, Plaintiff suffered an on-the-job injury to his shoulder and lower

back.

        30.    Plaintiff requested that his injury be treated as a workplace injury and that he be

provided benefits under Tennessee’s worker’s compensation law.

        31.    Following Plaintiff requesting FMLA leave to care for his wife and requesting

worker’s compensation benefits relating to his on-the-job injury, Defendant began imposing

discipline upon Plaintiff for minor violations of policy which other employees (who had not

requested FMLA leave and had not requested worker’s compensation benefits) were not

disciplined for engaging in (or for which such other employees were not provided with as serious

of discipline as was imposed upon Plaintiff).

        32.    For instance, on or about March 6, 2020, Mr. Hackworth received a written

warning, and he was suspended for three days without pay for clocking in one (1) minute after the

scheduled beginning of his work shift on March 4, 2020.

        33.    Other employees who were similarly-situated to Plaintiff but who did not make a

worker’s compensation claim and did not request FMLA leave committed similar “violations” as

Plaintiff by clocking in after the scheduled beginning of his or her work shift; however, most of




                                    6
Case 3:21-cv-00190-TAV-DCP Document 1 Filed 05/21/21 Page 6 of 13 PageID #: 6
these other employees were not disciplined for clocking in after the scheduled beginning of his or

her work shift.

       34.        Some other employees were similarly-situated to Plaintiff and were disciplined for

their “violation” of clocking in after the scheduled beginning of his or her work shift; however,

such employees who clocked in late but who did not make a worker’s compensation claim and did

not request FMLA leave did not receive discipline in the form of a written warning or a suspension

for one or more days without pay for their “violation.”

       35.        Instead, such employees would, at the most, be “docked” pay from the time the

employee clocked in until the first fifteen-minute increment after the employee clocked in (despite

the employee working from the time the employee clocked in until such fifteen-minute increment),

although the employee would be eligible to still receive pay for the period from the scheduled

beginning of the shift until the first fifteen-minute increment after the scheduled beginning of the

shift by using one-quarter of a “Paid Time Off” hour.

       36.        Indeed, Defendant itself noted on Plaintiff’s timecard for the period ending January

24, 2020 that Defendant had “spoke with Josh Re: Late will begin docking time the same as all

other employees.”

       37.        Plaintiff’s timecard for the period ending January 24, 2020 is attached hereto as

Exhibit 3.

       38.        Further, Defendant’s timecard records reflect that Defendant had adopted this

policy of “docking” employees’ time when employees would clock-in late.

       39.        For instance, attached hereto as Exhibit 4 is the timecard for employee Jessie

Russell for the pay period ending March 5, 2021.

       40.        Upon information and belief, Ms. Russell had not requested worker’s compensation




                                    7
Case 3:21-cv-00190-TAV-DCP Document 1 Filed 05/21/21 Page 7 of 13 PageID #: 7
benefits or requested FMLA leave within the six months preceding her activity of clocking in one

minute late on February 23, 2021.

       41.     Defendant “docked” Ms. Russell fifteen minutes for clocking-in one minute late on

February 23, 2021.

       42.     Upon information and belief, Defendant did not give Ms. Russell a “written

warning” form of discipline (which was a separate type of document than the short notation on

Exhibit 4) for clocking-in one minute late on February 23, 2021.

       43.     Upon information and belief, Defendant was not suspended without pay for one or

more days for clocking-in one minute late on February 23, 2021.

       44.     Defendant did not give Ms. Russell or its other employees who clocked-in one

minute late but did not make a worker’s compensation claim or request FMLA leave any written

warning or suspension for one or more days without pay; instead, at most, like it did for Ms.

Russell, Defendant refused to pay the employee in question for work performed from the time the

employee clocked-in after the scheduled beginning of that employee’s shift until the fifteen minute

increment after the employee clocked-in.

       45.     The real reason Plaintiff was disciplined (and ultimately terminated) was not

because of the violations which Defendant stated were the reasons for his discipline (and ultimate

termination), but because Plaintiff requesting FMLA leave to care for his wife or because Plaintiff

requested worker’s compensation benefits relating to his on-the-job injury, or some combination

of both.

       46.     Plaintiff was terminated on May 21, 2020.

       47.     Defendant provided Plaintiff with a document relating to his termination, a copy of

which is attached hereto as Exhibit 5.




                                    8
Case 3:21-cv-00190-TAV-DCP Document 1 Filed 05/21/21 Page 8 of 13 PageID #: 8
       48.     On May 21, 2020, after Plaintiff was terminated, Heath Lewis, a manager of

Defendant, stated to Plaintiff “when issues are brought to the office, it never ends good.”

       49.     After Plaintiff was terminated, Defendant’s General Manager Candace Vannasdale

sent the email attached hereto as Exhibit 6.

       50.     Defendant’s illegal termination of Plaintiff caused Plaintiff damages, including but

not limited to lost pay, lost benefits, and emotional distress.

                                               COUNT I

                   INTERFERENCE WITH PLAINTIFF’S FLSA RIGHTS

       51.     Plaintiff incorporates into this County all facts asserted above and below.

       52.     Defendant’s refusal to permit Plaintiff to utilize the FMLA leave to which he was

entitled resulted in Plaintiff not being permitted to take the FMLA leave to which he was entitled.

       53.     Plaintiff suffered damages as a result of Defendant’s interference with Plaintiff’s

right to utilize the FMLA leave to which he was entitled.

                                               COUNT II

 TERMINATION IN RETALIATION FOR PLAINTIFF’S REQUESTING AND USING
                          FMLA LEAVE

       54.        Defendant unlawfully disciplined, and then terminated, Plaintiff in retaliation for

Plaintiff exercising or attempting to exercise his entitlement to leave pursuant to the FMLA, in

violation of 29 U.S.C. § 2615(a)(2) and 29 U.S.C. § 2614(a)(1).

       55.        Plaintiff has suffered damages in lost wages, salary, employment benefits, and/or

other denied or lost benefits by reason of Defendants’ retaliation and violation of the FMLA’s leave

entitlement provision, 29 U.S.C. § 2617(a)(1)(A)(i)(I).




                                    9
Case 3:21-cv-00190-TAV-DCP Document 1 Filed 05/21/21 Page 9 of 13 PageID #: 9
        56.        As a direct and proximate result of Defendants’ unlawful retaliation against him,

 Plaintiff is entitled to interest on damages incurred pursuant to 29 U.S.C. § 2617(a)(1)(A)(i)(I),

 calculated at the prevailing rate, 29 U.S.C. § 2617(a)(1)(A)(ii).

        57.        As a direct and proximate result of Defendants’ unlawful retaliation against him,

 Plaintiff is entitled to an additional amount of liquidated damages equal to the sum prescribed by

 29 U.S.C. § 2617(a)(1)(A)(i)(I), along with interest as prescribed by 29 U.S.C. § 2617(a)(1)(A)(ii).

        58.        As a direct and proximate result of Defendants’ unlawful retaliation against him,

 Plaintiff is entitled to such equitable relief as may be appropriate, including employment,

 reinstatement, and promotion. 29 U.S.C. § 2617(a)(1)(B).

                                            COUNT III

               TENNESSEE COMMON LAW RETALIATORY DISCHARGE

        59.     Plaintiff incorporates into this Count all facts asserted above and below.

        60.     A substantial factor in Defendants’ decision to terminate his employment was due

 to the exercise of his rights pursuant to the Tennessee Workers’ Compensation Law, Tenn. Code

 Ann. § 50-6-101, et seq.

        61.     Defendants’ actions in terminating Plaintiff’s employment were retaliatory in

 nature and contrary to the common law of Tennessee, as articulated by the Tennessee Supreme

 Court and/or public policy of the State of Tennessee.

        62.     Because Defendant’s termination of Plaintiff for exercising his rights pursuant to

 the Tennessee Workers’ Compensation Law was made willfully, maliciously, and intentionally

 (and willfully, maliciously, and intentionally documented by Defendant as occurring for other,

 false and pretextual reasons), punitive damages should be awarded against Defendant in an amount




                                     10
Case 3:21-cv-00190-TAV-DCP Document 1 Filed 05/21/21 Page 10 of 13 PageID #: 10
 sufficient to deter Defendant and other employers from engaging in similar illegal conduct in the

 future.




                                     11
Case 3:21-cv-00190-TAV-DCP Document 1 Filed 05/21/21 Page 11 of 13 PageID #: 11
                                                COUNT IV

     TERMINATION IN VIOLATION OF TENNESSEE PUBLIC PROTECTION ACT

           63.      Plaintiff incorporates into this Count all facts asserted above and below.

           64.      Defendant terminated Plaintiff’s employment solely due to the exercise of his rights

 pursuant to the Tennessee Workers’ Compensation Law, Tenn. Code Ann. § 50-6-101, et seq.

           65.      Defendant’s act of terminating Plaintiff violated the Tennessee Public Protection

 Act, and Plaintiff should be granted the remedies available thereunder.

           66.      Because Defendant’s termination of Plaintiff for exercising his rights pursuant to

 the Tennessee Workers’ Compensation Law was made willfully, maliciously, and intentionally

 (and willfully, maliciously, and intentionally documented by Defendant as occurring for other,

 false and pretextual reasons), punitive damages should be awarded against Defendant in an amount

 sufficient to deter Defendant and other employers from engaging in similar illegal conduct in the

 future.

                 WHEREFORE, Plaintiff respectfully prays that the Court grant Plaintiff the following

 relief and all other relief to which he may be entitled:

           A.       A trial by jury;

           B.       A judgment that Defendant has violated the anti-interference and anti-retaliation

                    provisions of the FMLA as to Plaintiff;

           C.       A judgment against Defendants for compensatory damages, back pay,

                    reinstatement or front pay, and liquidated damages;

           D.       An award to Plaintiff for pre- and post-judgment interest;

           E.       An award of reasonable attorney’s fees and costs pursuant to the FMLA, including

                    under 29 U.S.C. § 2617(a)(3);




                                     12
Case 3:21-cv-00190-TAV-DCP Document 1 Filed 05/21/21 Page 12 of 13 PageID #: 12
       F.    An award of punitive damages under state law; and

       G.    Any other relief to which Plaintiff may be entitled, or which the Court otherwise

             deems appropriate.

                                          Respectfully submitted,


                                          By: /s/ Mark N. Foster
                                          Mark N. Foster (#023636)
                                          Law Office of Mark N. Foster, PLLC
                                          P.O. Box 869
                                          Madisonville, KY 42431
                                          (270) 213-1303
                                          MFoster@MarkNFoster.com
                                          Counsel for Plaintiff Joshua Hackworth




                                     13
Case 3:21-cv-00190-TAV-DCP Document 1 Filed 05/21/21 Page 13 of 13 PageID #: 13
